June 28, 1920. The opinion of the Court was delivered by
For a fuller statement of the facts of this case, see Rheav. Maxwell, 111 S.C. 460 (98 S.E. 795).
In the former action the appellant brought his action against the respondent in claim and delivery to secure the possession of certain certificates of stock in the Rhea Live Stock Company. On the trial of the case it appeared and was not disputed that the respondent held the stock as security for an unpaid debt. Under that condition, this Court held that Mrs. Maxwell was entitled to retain possession of the stock until the debt was paid. The fact that a debt existed, but not its amount, that the stock was held as security, and the right to hold it, was decided, but nothing more.
The appellant then brought this action for an accounting and to redeem. The defendant pleaded the judgment in the former action as res adjudicata. The plea was sustained on the trial, and from this judgment this appeal is taken. The only question that it is proper to consider now is: Is the former decision res adjudicata as to this action? The answer is, it is not.
The only question in the former action was the right to possession. When this Court ascertained that the stock was held as security for a debt, it at once held that Mrs. Maxwell was entitled to hold it. The scope of the former action was to determine the right of possession and nothing more. Fearing that the judgment of this Court might be misunderstood, we went out of our way to say what had been decided and what had not been decided. Therefore, we said:
"This is merely a possessory action. What the ultimate rights and equities may be are not affected by this action."
The effect of final judgments generally is an academic question in this case. It is res adjudicata in this case that *Page 275 
no other question has been decided by the former action, except the existence of a debt, the stock as security, and the right of possession at the time the judgment was rendered. This action is the logical sequence of the former decision. It follows that the injunction pendente lite should have been granted, and it is so ordered.
The judgment is reversed.